Citation Nr: 0520714	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-25 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
paresthesia of the right knee and right great toe.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1988 to 
March 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued the veteran's rating of 10 
percent for paresthesia of the right knee and right great 
toe.  The veteran requests a higher rating.

In June 2004, the Board remanded the veteran's case to the RO 
for further development.  The case was returned to the Board 
in June 2005.


FINDINGS OF FACT

1.  All pertinent evidence needed to adjudicate this claim 
has been obtained by the RO.

2.  Paresthesia of the right knee and right great toe has 
been manifested by symptoms of numbness; decreased sensation 
in the anterior thigh, below the knee, and on the medial 
aspect of the foot; absence of a reflex in the knee and 
ankle; and constant pain, and is not characterized by organic 
changes or sciatic nerve involvement, and is of no more than 
moderate impairment.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for paresthesia of the right knee and right great toe, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 
4.41, 4.123, 4.124a, Diagnostic Code 8625 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that a substantially complete claim was 
received in November 2001, after the enactment of the VCAA.  

RO letters dated in June 2004, and November 2004 provided the 
veteran the notice required under the VCAA and the 
implementing regulations.  In the June 2004 letter, VA 
informed the veteran that he would be afforded a VA 
examination to determine the severity of his disability.  VA 
also notified the veteran of his responsibility to submit 
evidence that showed that his condition was worse or had 
increased in severity.  This letter informed the veteran of 
what evidence was necessary to substantiate claims for 
increased ratings.  The letter also suggested that he submit 
any evidence in his possession that pertained to the claim.  
By this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claim and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  The November 
2004 letter informed the veteran of the status of his claim 
and what evidence VA had received.  Clearly, from submissions 
by and on behalf of the veteran, he is fully conversant with 
the legal requirements in this case.  Thus, the content of 
these letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Additionally, the July 2003 statement of the case and April 
2005 supplemental statement of the case provided guidance 
regarding the evidence necessary to substantiate his claim.  
The July 2003 statement of the case provided the veteran the 
rating criteria for paralysis, neuritis, and neuralgia of the 
posterior tibial nerve as found in 38 C.F.R. § 4.124a, 
Diagnostic Codes 8525, 8625, 8725.  The April 2005 
supplemental statement of the case provided the veteran VA's 
duty to assist requirements as found in 38 C.F.R. § 3.159.  
The June 2004 Board remand also provided guidance to the 
veteran.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

In a June 1994 rating decision, the RO granted the veteran 
service connection for paresthesia of the right knee and 
right great toe with a 10 percent evaluation.

In November 2001, the veteran submitted a claim for an 
evaluation in excess of 10 percent for his service connected 
right leg, foot, and knee condition.

In a June 2002 statement, the veteran argued that his 
condition had increased in severity because he now had 
numbness and pain in his thigh.  He described the pain as 
being comparable to a bee sting.

Statements in the claims folder indicate that the veteran was 
contacted via telephone and a VA medical examination 
appointment was scheduled in June 2002.  However, the veteran 
did not report for the examination.

In the veteran's September 2003 substantive appeal, he argued 
that his right knee and right great toe disability inhibited 
his range of motion and made walking difficult.

In June 2004, the veteran underwent VA orthopedic and 
neurological examinations.  During the orthopedic 
examination, the veteran reported that he had a nerve injury, 
right knee pain and giving out problems since his injury to 
his right leg in service.  He currently had right knee pain, 
weakness, stiffness, and giving out episodes.  The giving out 
episodes occurred six to eight times per year.  He had flare-
ups usually after his daily activities while in the police 
academy.  These flare-ups caused more pain and some 
limitation, but he was able to function.  He was unemployed, 
but this appeared related to unrelated problems at his 
workplace.  Physical examination revealed no significant 
abnormal gait.  The knee showed no significant abnormalities 
of color, deformity, swelling, or atrophy, except for a scar 
over the lateral aspect and over the posterior inferior 
aspect of the knee.  Palpation of the right knee elicited no 
abnormality of temperature.  There was crepitus.  There was 
tenderness to palpation and a decreased sensation over the 
thigh and knee area.  Range of the motion testing of the 
right knee revealed active flexion to 115 degrees, with pain 
from 110 to 115 degrees; normal active extension; passive 
flexion to 120 degrees, with pain from 110 to 120 degrees; 
and normal passive extension.  Repetitive testing revealed no 
limitation in extension of the right knee and flexion to 115 
degrees, with pain from 110 to 115 degrees.  Stability 
testing of the medial and the lateral collateral ligaments 
and the anterior and posterior cruciate ligaments were stable 
and normal.  The diagnosis was paresthesia and right knee 
strain.  The examiner opined that the veteran's limited range 
of motion of the right knee was not at least as likely as not 
related to his paresthesia or numbness because a sensation 
discrepancy would not normally limit range of motion.

The neurological VA examination revealed normal power, tone 
and bulk in the iliopsoas, hamstrings, quadriceps, gluteals, 
and foot dorsiflexors and plantar flexors.  The veteran had 
good finger-nose-finger and heel-knee-shin.  He favored his 
right leg.  He also had decreased sensation in the anterior 
thigh and the entire leg below the knee, and on the medial 
aspect of the foot.  Deep tendon reflexes were normal in the 
biceps, triceps, brachioradialis, knees, and ankles, except 
for absence of a reflex in the knee and ankle on the right 
side.  The diagnosis was posterior tibial neuritis resulting 
in chronic neuropathic pain.

Analysis

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2004).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. See nerve 
involved for diagnostic code number and rating. Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2004).


Posterior Tibial Nerve.
8525
Paralysis of:
Ratin
g

Complete; paralysis of all muscles of sole of 
foot, frequently with painful paralysis of a 
causalgic nature; toes cannot be flexed; adduction 
is weakened; plantar flexion is impaired
30

Incomplete:

  Severe
20

  Moderate
10

  Mild
10
8625
Neuritis.
8725
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8625 (2004)

The veteran was diagnosed with posterior tibial neuritis.  
Neuritis is characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant and at times 
excruciating pain.  As stated above, neuritis is rated on the 
scale provided for injury of the nerve involved and the 
maximum rating allowed is equal to severe, incomplete, 
paralysis.  The maximum rating that may be assigned for 
neuritis not characterized by organic changes is that for 
moderate incomplete paralysis; where there is sciatic nerve 
involvement, the maximum rating is for moderately severe 
incomplete paralysis.  38 C.F.R. § 4.123 (2004).

The veteran is in receipt of a 10 percent rating for 
paresthesia of the right knee and the right great toe, 
determined to be neuritis, and rated under Diagnostic Code 
8625.   In this regard, the Board notes that the veteran had 
decreased sensation in the anterior thigh and the entire leg 
below the knee with an absence of a reflex in the knee and 
ankle on the right side.  Further, the veteran complained of 
chronic neuropathic pain, which he described as being 
constant.  There was no indication that the neuritis was 
characterized by organic changes or that there was sciatic 
nerve involvement.  The examiner noted that the veteran 
favored his right leg, which affected his gait, but indicated 
that a sensation discrepancy would not normally limit range 
of motion.  Ultimately, tibial neuritis was diagnosed.  As 
noted above, no more than a 10 percent rating is authorized 
for neuritis, unless the neuritis is characterized by organic 
changes or sciatic nerve involvement, which is not present in 
this case.  Therefore, a higher rating is not assignable. 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
paresthesia of the right knee and right great toe is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


